internal_revenue_service department of the treasury number release date ndex numbers and washington dc person to contact telephone number refer reply to plr-100622-01 cc ita b1 date date legend taxpayer corporation state foundation university research institute funding agreement date date dollar_figurex date date date location l dollar_figurey dear this responds to your letter dated date and other supplemental material in which you ask for rulings on behalf of taxpayer concerning the estate gift income and excise_tax consequences of taxpayer’s proposed contributions to university for the research institute plr-100622-01 rulings requested taxpayer requests the following rulings taxpayer’s agreement under sec_1 of the funding agreement to provide annual funding to university for the research institute does not constitute a completed_gift for federal gift_tax purposes until taxpayer becomes obligated in a given year to provide such funding in an ascertainable amount pursuant to a board-approved budget for such year when any such gift is complete the value of such gift qualifies for the federal gift_tax_charitable_deduction under sec_2522 of the internal_revenue_code provided university is described in sec_2522 of the code at that time any subsequent payment made by taxpayer in satisfaction of such obligation is not a transfer for federal gift_tax purposes taxpayer’s agreement to pay the endowment amount under sec_1 of the funding agreement will constitute a completed_gift for federal gift_tax purposes on the earlier of i actual payment of the endowment amount to university pursuant to sec_1 and ii the date on which university’s obligations under sec_2_1 for all fiscal years through date have been ascertained and paid in accordance with such section at such time the gift will be deductible for federal gift_tax purposes under sec_2522 any subsequent payment by taxpayer in satisfaction of the promise will not be a transfer for federal gift_tax purposes taxpayer’s agreement under sec_1 of the funding agreement to provide in his will that if taxpayer dies prior to the date on which university’s obligations under sec_2_1 for all fiscal years through date have been ascertained and paid in full in accordance with such section his estate will pay a specified sum to foundation or university will not constitute a completed_gift for federal gift_tax purposes assuming university is described in sec_2055 at the time of taxpayer’s death then amounts paid_by taxpayer’s estate under sec_1 of the funding agreement representing amounts taxpayer becomes obligated to pay during his lifetime that are unpaid at his death will be deductible under sec_2053 and sec_20_2053-5 of the estate_tax regulations to the extent determinable on the date of death and enforceable against the estate amounts passing to foundation or to other organizations described in sec_2055 pursuant to the residuary bequest in taxpayer’s will as proposed will qualify for an estate_tax charitable deduction under sec_2055 taxpayer’s deposit of securities pursuant to the pledge agreement to secure taxpayer’s obligations under the funding agreement is not a transfer of property for federal gift_tax purposes plr-100622-01 the assets held by university for the research institute will not be includible under sec_2036 or sec_2038 in taxpayer’s gross_estate for federal estate_tax purposes at his death each contribution of cash and or shares of corporation stock or other_property by taxpayer to university for the research institute pursuant to the funding agreement will qualify for the federal_income_tax charitable_contribution_deduction in the year of such payment or transfer in the full amount of such cash or the full fair_market_value of such stock or other_property to the extent provided in sec_170 for purposes of this ruling a transfer of securities to university for the research institute upon an uncured material default under the pledge agreement will be treated as a transfer of such securities by taxpayer to university for the research institute under the funding agreement in satisfaction of the defaulted contribution obligation in the event that corporation purchases any shares of its common_stock from university such purchase will be treated as a redemption of such shares from university and will not be treated as a redemption of shares of corporation common_stock from taxpayer or as a distribution from corporation to taxpayer university’s sale_or_exchange of any other appreciated_property that it receives from taxpayer under the funding agreement will not result in income gain_or_loss to taxpayer taxpayer will not realize gain_or_loss for federal_income_tax purposes upon his satisfaction of his contribution commitment as set forth in the funding agreement by delivering shares of corporation common_stock or marketable_securities to university or upon a sale_or_other_disposition of securities by university under the pledge agreement for purposes of this ruling a transfer of securities to university upon an uncured material default under the pledge agreement will be treated as a transfer of such securities by taxpayer to university under the funding agreement in satisfaction of the defaulted contribution obligation in the event that a current employee_stock_ownership_plan esop appraisal is available with respect to any contribution of corporation shares such current esop appraisal will constitute a qualified_appraisal under sec_1_170a-13 of the income_tax regulations neither foundation’s contributions of annual funding commitments during the foundation funding_period pursuant to sec_1 of the funding agreement nor foundation’s contribution of the endowment amount pursuant to sec_1 of the funding agreement will constitute an act of self-dealing between foundation and taxpayer or his estate in addition foundation’s entering into the funding agreement will not constitute an act of self-dealing between foundation and taxpayer or his estate this ruling does not apply to any contribution made by foundation that foundation is not obligated to make under the funding agreement plr-100622-01 facts taxpayer is the chairman of the board and the controlling shareholder of corporation a privately-held corporation incorporated under the laws of state foundation a non-profit corporation incorporated under the laws of state is an organization described in sec_501 and a private_foundation described in sec_509 university is a non-profit corporation that is exempt from federal_income_tax under sec_501 as an organization described in sec_501 the research institute is organized and recognized as a separate supporting_organization of university that satisfies the requirements set forth in sec_501 sec_509 taxpayer represents that at all material times university and the research institute will satisfy all of the requirements of sec_170 and that the research institute will retain its status as an organization described in sec_501 and sec_509 taxpayer and foundation have entered into an arrangement with university for the establishment and funding of the research institute pursuant to sec_1 of the funding agreement taxpayer’s annual funding commitment for the research institute is as follows annual funding commitment taxpayer will provide funding to university for the research institute the annual funding commitment for each fiscal_year beginning with the fiscal_year commencing date and ending subject_to the provisions of sec_1 hereof with the fiscal_year of the death of taxpayer or in the event of this death after the commencement of a fiscal_year and before the budget for such fiscal_year is approved by the board_of the research institute the board the preceding fiscal_year such period being referred to as the donor funding_period and for each fiscal_year thereafter such period being referred to as the foundation funding_period the foundation will provide such annual funding commitment the annual funding commitment shall be in the amount of the lesser_of a the budget for such year as approved by the board no later than august of such fiscal_year which budget will include an appropriate provision for expenditures described in sec_1 of this agreement and b the maximum annual funding commitment which is for the fiscal_year commencing date and ending date the sum of and for fiscal each year thereafter the sum of adjusted by the percentage change in the higher education price index hepi between the hepi for the month of date and the hepi for the month of june immediately preceding the relevant fiscal_year in the event that the hepi is no longer available as an index the parties will agree upon a mutually acceptable substitute index otherwise an index based on the consumer_price_index plu sec_1 will be used the annual funding commitment shall be adjusted for any excesses or deficiencies of the prior year’s annual funding commitment pursuant to sec_1 c and d to plr-100622-01 the extent that the maximum annual funding commitment in a particular fiscal_year is greater than the budget for such year determined as aforesaid the difference shall cumulate and be provided by taxpayer as necessary to fund future non-recurring costs of the research institute in accordance with board-approved budgets the annual funding commitment may be paid in a single installment by september of each fiscal_year provided however that the annual funding commitment for the fiscal_year beginning date may be paid in a single installment at any time before date or at the option of taxpayer in quarterly or semi-annual installments sec_1 a of the funding agreement provides that the annual and endowment contributions may be comprised of cash marketable_securities shares of corporation common_stock or any combination of the foregoing to be determined annually by taxpayer in taxpayer’s sole discretion the funding agreement further provides i n the case of an annual funding commitment discharged by the delivery of shares of corporation common_stock on the date the contribution date with respect to which such a written appraisal is required pursuant to the employee_retirement_income_security_act_of_1974 as amended to be prepared a copy of such appraisal the current employee stock_option plan esop appraisal shall be delivered to university and the research institute delivered together with the certificate or certificates representing such shares as soon as available but in no event later than four months following the contribution date sec_1 b of the funding agreement provides university put right in the event and to the extent that taxpayer satisfies the annual funding commitment in whole or in part with shares of corporation common_stock university may in its sole discretion at any time after days following the date on which the current esop appraisal is delivered to university the current esop appraisal delivery date but in no event later than the last day of the fiscal_year with respect to which such annual funding commitment was paid tender to taxpayer that number of such shares having a maximum aggregate fair_market_value the current appraised share value as set forth in the current esop appraisal equal to the annual funding commitment in satisfaction of which such shares were contributed if so tendered taxpayer shall promptly purchase such shares from university in a single cash payment in an amount equal to the current appraised share value notwithstanding the foregoing however taxpayer shall be under no obligation to purchase such shares unless university shall have tendered such shares to corporation for redemption within days after plr-100622-01 the current esop appraisal delivery date and corporation shall not have redeemed such shares in full by the date that is days after the current esop appraisal delivery date at the current appraised share value taxpayer represents that in the event that taxpayer makes a contribution of corporation shares on the same date as a valuation is required to be made for the esop taxpayer will use a current esop appraisal as a qualified_appraisal within the meaning of sec_1_170a-13 of the regulations unless the current esop appraisal is not available by the date specified in sec_1_170a-13 of the regulations in providing substantiation for tax purposes of a contribution of corporation stock taxpayer represents that any current esop appraisal will include all of the information required under sec_1_170a-13 of the regulations and that the appraiser will prepare an appraisal_summary as required by the regulations including the required declarations sec_1 e of the funding agreement provides in the event that a current esop appraisal for a contribution of shares has not been delivered by the current esop appraisal delivery date taxpayer and university shall jointly select a qualified_appraiser as defined in the regulations promulgated under sec_170 of the internal_revenue_code_of_1986 as amended to appraise the value of such shares such qualified_appraiser shall prepare an appraisal meeting the standards prescribed by such regulations stating the value of such shares as of contribution date the non-esop appraised value by the date that is six months after the contribution date but in no event later than the date prescribed by such regulations taxpayer represents that he will receive the appraisal by the date specified in sec_1 170a- c iv b of the regulations taxpayer also represents that he will supplement any current esop appraisal or other qualified_appraisal with a copy of the funding agreement taxpayer’s funding commitment is to be secured_by a non-recourse pledge of securities sec_1 of the funding agreement provides security taxpayer’s funding commitment shall be secured_by a non-recourse pledge of securities with a fair_market_value equal to at least dollar_figurey to be held by university as pledgee under a pledge agreement of even date between taxpayer and university university acknowledges that except as provided in the pledge agreement it is acquiring no interest in or any right or claim with respect to any assets owned by taxpayer at any time during the term of this agreement and that except as aforesaid university is solely a general_creditor of taxpayer with respect to university ’s rights under this agreement plr-100622-01 section of the pledge agreement provides that in the event of a material default by taxpayer of taxpayer’s obligations under the funding agreement and the failure of taxpayer to cure such default within days after notice thereof university shall have the right to transfer to itself the number of pledged shares substantially equal in value to the amount of the defaulted obligation sec_1 of the funding agreement provides that in addition to the annual contributions taxpayer will contribute to university a lump-sum endowment amount determined pursuant to a specified formula at any date taxpayer determines in taxpayer’s discretion on or before date the date that such contribution is made is known as the date of full endowment taxpayer’s commitment to contribute the endowment amount is expressly made conditional on university fulfilling certain obligations specified in sec_2_1 of the funding agreement if taxpayer dies before contributing the endowment amount and before becoming obligated to do so foundation will make the endowment contribution at any date it determines in its discretion on or before date foundation’s commitment to contribute the endowment amount is also expressly conditioned on university fulfilling the obligations specified in sec_2_1 after the date of full endowment all operations of the research institute will be funded by university or other third party sources and neither taxpayer nor foundation will have any further commitment with respect to the funding of the research institute sec_1 specifically addresses the parties’ obligations in the event of taxpayer’s death as follows death of taxpayer in the event of the death of taxpayer prior to the date of full endowment a if such death occurs after the budget for a fiscal_year has been approved by the board the estate of taxpayer shall be obligated to fulfill the annual funding commitment for such fiscal_year to the extent not fulfilled by taxpayer prior to the date of death b the estate of taxpayer shall be obligated to make any other payment hereunder payable by taxpayer on or before the date of such death c if such death occurs after university has fulfilled all of its obligations under sec_2_1 hereof for each fiscal_year through the fiscal_year ending date the estate of taxpayer shall be obligated to make the payment described in sec_1 d neither taxpayer nor the estate of taxpayer shall have any further obligation under this agreement except as described in this sec_1 including without limitation any obligation under sec_1 with respect to the funding of the research institute and e the foundation shall perform and discharge all of its own obligations hereunder taxpayer hereby agrees that he will provide in his will that if he dies before the earlier of a the date of full endowment or b the fulfillment by university of all of its obligations under sec_2_1 hereof for each fiscal_year through the fiscal_year ending date his estate shall be required to transfer to the foundation assets of the type plr-100622-01 described in the first sentence of sec_1 a hereof in an amount equal to at least times the maximum annual funding commitment for the year immediately preceding the date of his death to enable the foundation to discharge in full all of its obligations hereunder provided however that if at the date of death of taxpayer the foundation is not described in sec_2055 of the code his estate shall be required to make such transfer to university and the foundation shall have no further obligations under this agreement sec_1 of the funding agreement provides condition of obligations notwithstanding anything to the contrary in the foregoing and notwithstanding any_action taken or not taken by university or the research institute in reliance on any obligations or payment to be incurred or made pursuant to this agreement each obligation of taxpayer the estate of taxpayer and or the foundation to make any payment under this agreement is hereby expressly made conditional upon university ’s having fulfilled all of its obligations under sec_2_1 hereof for each fiscal_year preceding the fiscal_year in which such payment is to be made sec_2_1 of the funding agreement requires university to make annual contributions toward the funding of the research institute based on a specified formula taxpayer has represented that he plans to amend his will to carry out the terms of the funding agreement by including two provisions first with respect to amounts taxpayer becomes obligated to pay during his lifetime which under the funding agreement are to be paid_by his estate if unpaid at death the following provision is added reference is hereby specifically made to the amended and restated agreement for the establishment and funding of the research institute effective by and among university foundation and me as now in existence and which has been signed prior to my will hereinafter referred to in my will as said funding agreement i direct my executrix to pay upon my death to university if it is then described in sec_2055 of the code or to any organization which has been substituted therefor under said funding agreement which is then so described any and all amounts that i may become obligated to pay during my lifetime that are unpaid at my death and which my estate becomes obligated to pay pursuant to sec_1 of said funding agreement second regarding taxpayer’s agreement under sec_1 to transfer assets to foundation in the event he dies prior to the earlier of the date of full endowment or the fulfillment by university of all its obligations through date the following is added plr-100622-01 i give devise and bequeath the remainder of my property but not including any property over which i have any power_of_appointment to foundation a charitable foundation incorporated in state with its principal_place_of_business in location l if said foundation is in existence at the time of my death and is then qualified as a charitable_organization under sec_501 of the code to which appropriate contributions would be deductible under sec_170 sec_2055 and sec_2522 of the code or if said foundation is not then in existence or is not so qualified i i give to said university if it is then so qualified or to any organization which has been substituted therefor under said funding agreement which is so qualified the amount if any which my estate is required to transfer to said university or to such substituted organization in accordance with the last sentence of sec_1 of said funding agreement and ii i give devise and bequeath the balance thereof to such one or more charitable organizations as is or are then so qualified and in such proportions among such organizations if more than one as the executrix of my will in her absolute and uncontrolled discretion shall select sec_1 of the funding agreement sets forth provisions to substitute a different donee organization in the event that either university or the research institute becomes ineligible to receive contributions deductible for federal income gift or estate_tax purposes change in status if a at the time any payment is to be made hereunder by a contributor or by the estate of taxpayer b at the time any gift by taxpayer arising from an obligation to make any such payment would be complete for united_states federal gift_tax purposes or c with respect only to any payment to be made by the estate of taxpayer at the time of the death of taxpayer either university or the research institute is not an organization contributions to which are deductible pursuant to sec_170 and sec_170 sec_2055 and sec_2522 of the code then such payment shall be made to and taxpayer or the estate of taxpayer as the case may be shall have no obligation to make any payment other than to such other organization the substituted donee organization contributions to which are so deductible and possessing purposes permitting it to carry on the functions of the research institute as shall be selected by the board provided however that such substituted donee organization shall have executed and acknowledged such instruments in form and substance satisfactory to the board as the board deems necessary or desirable to effectuate such substitution and to confirm the agreement of the substituted donee organization to be bound by all the terms and provisions of this agreement and provided further that in the event that no substituted donee organization is so selected or if selected has failed to execute and acknowledge such plr-100622-01 documents then such payment shall be made to and taxpayer or the estate of taxpayer as the case may be shall have no obligation to make payment other than to such organization as is appointed by a court having jurisdiction in the premises in accordance with the doctrine_of cy près the research institute is to be governed by a board_of directors consisting of nine members article ii sec_2 of the research institute's bylaws provide that the initial board is to be appointed as follows three members shall be selected by the president of university the university members three members shall be selected by taxpayer the donor members and three members the independent members shall be selected by majority vote of the university members and donor members provided however that in the event that all three university members have voted affirmatively with respect to a proposed independent_member and all three donor members have voted negatively with respect to such proposed independent_member the president of university shall cast a vote deciding whether the proposed independent_member shall be appointed any university member may be removed and any successor to any of the university members shall be selected only by university any donor member may be removed with or without cause and any successor to any of the donor members shall be selected by taxpayer providing however that the immediate successor to any donor member so removed shall not be related or subordinate to taxpayer within the meaning of sec_672 of the code and provided further that taxpayer shall be ineligible to participate in any amendment to the foregoing proviso the initial donor members will be taxpayer taxpayer’s spouse and taxpayer’s daughter an independent_member cannot be a current or former employee officer trustee or board member of university corporation or any of their respective affiliates a consultant who currently derives or has formerly derived any material amount of compensation from university corporation or any of their respective affiliates or a member of taxpayer’s family article iii sec_4 of the bylaws for the research institute provides a majority of the board members then in office shall constitute a quorum provided that at least one university member is present a smaller number may adjourn finally or from time to time without further notice until a quorum is secured if a quorum is present a majority of the board members present may take any_action except as otherwise provided in these by-laws or the agreement each board member shall have one vote and there shall be no voting by proxy notwithstanding the generality plr-100622-01 of the foregoing a a majority of the university board members may nullify any_action which is materially in conflict with university ’s corporate charter or the university policies and procedures as in effect from time to time after having notified the director and other board members in writing of such action and the reasons therefor b taxpayer shall not be eligible to vote or otherwise participate or exercise any power with respect to the disposition of the principal or income of any funds contributed by taxpayer including the selection of any substitute charity pursuant to article vi of these by-laws or be eligible to participate in any amendment to these by-laws that would make him so eligible and in the event that contributions are received from other donors the board shall take appropriate action to segregate and maintain such funds separately from any funds contributed by taxpayer and c neither taxpayer nor any donor member who is related or subordinate to taxpayer within the meaning of sec_672 of the code shall have the right to participate in any vote grant of proxies or exercise of similar rights with respect to any shares of stock in a controlled_corporation as defined in sec_2036 of the code applied as if taxpayer were the decedent received by the research institute from taxpayer a federal gift_tax law sec_2501 provides that a tax is imposed each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is incomplete sec_25 c provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during the year to or for_the_use_of the charitable purposes described therein revrul_95_58 1995_2_cb_191 holds that for purposes of sec_2036 sec_2038 and sec_2511 the settlor of a_trust that grants the trustee broad discretionary powers of distribution will not be considered as having the discretionary powers of the trustee plr-100622-01 where the settlor can remove or replace a trustee with a person who is not related or subordinate to the settlor under sec_672 revrul_81_110 1981_1_cb_479 provides that an individual’s pledge to a charitable_organization is a completed_transfer for gift_tax purposes when the pledge becomes a binding obligation of the pledgor in revrul_79_384 1979_2_cb_344 a promised to pay b a’s child dollar_figure if b graduated from college b graduated from college and demanded payment of the dollar_figure citing 178_f2d_861 2d cir the ruling holds that a’s promise to pay b becomes a completed_gift subject_to gift_tax in the year in which a’s obligation became binding and not when the discharging payments are made a became bound to make the payment on b’s graduation therefore a made a completed_gift at that time under state law a promise to give property to a charitable institution may become enforceable if the promise is supported by consideration or if the charity acts in reasonable reliance on the promise however reliance does not create an obligation where explicit conditions must be met before the promises become binding by the terms of the agreement b federal estate_tax sec_2033 provides for the inclusion in the gross_estate of any property_in_which_the_decedent_had_an_interest at the time of decedent’s death sec_2036 provides that the value of the gross_estate includes the value of all property to the extent of any interest in the property that was transferred by the decedent for less than adequate_consideration if the decedent has retained for life the right alone or in conjunction with any person to designate the person who shall possess or enjoy the property or the income therefrom sec_2036 provides that for purposes of sec_2036 the retention of the right to vote directly or indirectly shares of stock of a controlled_corporation shall be considered to be a retention of the enjoyment of transferred property a corporation is treated as a controlled_corporation if at any time after the transfer of the property and during the 3-year period ending on the date of the decedent’s death the decedent owned with the application of sec_318 or had the right either alone or in conjunction with any person to vote stock possessing at least percent of the total combined voting power of all classes of stock under sec_2038 the value of the gross_estate includes the value of all property to the extent of any interest in the property that was transferred by the decedent for less than adequate_consideration if the decedent held a power exercisable alone or in conjunction with any person to change the enjoyment of the plr-100622-01 property through the exercise of a power to alter amend revoke or terminate for purposes of sec_2036 and sec_2038 it is immaterial in what capacity the retained power was exercisable by the decedent thus if a decedent transferred property in trust while retaining as trustee the discretionary power to distribute the principal and income the trust property is includible in the decedent’s gross_estate however revrul_95_58 1995_2_cb_191 holds that for purposes of sec_2036 sec_2038 and sec_2511 the settlor of a_trust that grants the trustee broad discretionary powers of distribution will not be considered as having the discretionary powers of the trustee where the settlor can remove or replace a trustee with a person who is not related or subordinate to the settlor under sec_672 revrul_72_552 1972_2_cb_525 considers a situation where at the decedent’s death of a charitable corporation’s assets had been transferred to the corporation by the decedent decedent was one of the organizing members of the corporation one of its original directors and its president the corporation’s bylaws authorized the decedent as president and in conjunction with the vice-president to direct the disposition of the corporation’s funds for charitable purposes therefore the revenue_ruling concludes that the decedent in his capacity as president retained the right in conjunction with others to designate the persons who shall posses or enjoy the property transferred to the corporation accordingly the value of the property decedent transferred to the corporation is includible in the decedent’s gross_estate under sec_2036 sec_2053 provides that the value of the taxable_estate is determined by deducting from the value of the gross_estate such amounts for claims against the estate sec_20_2053-5 provides that a pledge or a subscription evidenced by a promissory note or otherwise even though enforceable against the estate is deductible only to the extent that a liability therefore was contracted bona_fide and for an adequate_and_full_consideration in cash or its equivalent or b it would have constituted an allowable deduction under sec_2055 if it had been a bequest sec_2055 provides that the value of the taxable_estate is determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to certain organizations described in sec_2055 - c federal_income_tax sec_170 generally allows a deduction for charitable_contributions made during the taxable_year under sec_170 a charitable_contribution is defined in part as a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation - plr-100622-01 a created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states b organized and operated exclusively for religious charitable scientific literary or educational_purposes c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and d which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation sec_170 provides that in the case of an individual the deduction for a charitable_contribution to an organization described in sec_509 shall be allowed to the extent that the aggregate of taxpayer’s contributions does not exceed of the taxpayer’s contribution_base for the taxable_year sec_170 provides that contributions of capital_gain_property to an organization described in sec_170 may not exceed of the taxpayer’s contribution_base for the taxable_year under sec_170 a donor may elect to deduct the basis in the property in which case the limitation will apply under sec_170 capital_gain_property is any capital_asset the sale of which at its fair_market_value at the time of the contribution would have resulted in gain which would have been long-term_capital_gain for income_tax purposes charitable_contributions are generally deductible when payment is made irrespective of the method_of_accounting employed or of the date on which the contribution is pledged sec_1_170a-1 of the income_tax regulations revrul_55_410 1955_1_cb_297 see h_r rep no 75th cong 3d sess unlike the rules pertaining to gift_tax under the rules pertaining to income_tax a pledge even if legally enforceable before payment is not deductible until it is paid revrul_81_110 1981_1_cb_479 ordinarily payment is made upon delivery sec_1_170a-1 of the regulations if as of the date of a gift a transfer is dependent upon the happening of a precedent event to become effective no deduction is allowable unless the possibility that the transfer will not become effective is so remote as to be negligible sec_1_170a-1 of the regulations sec_170 provides that a deduction for any charitable_contribution shall be allowed only if verified under regulations prescribed by the secretary sec_1_170a-1 of the regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 of the regulations sec_170 provides that the amount of the charitable_contribution of property otherwise taken into account under sec_170 in part shall be reduced by the amount of gain that would not have been long-term_capital_gain if the property had been plr-100622-01 sold at its fair_market_value determined at the time of the contribution under sec_170 a similar rule applies for contributions of property to or for_the_use_of a private_foundation as described in sec_509 other than a private_foundation described in subsection b e under sec_1_170a-1 of the regulations the fair_market_value of property for the purpose of determining the amount of a charitable_contribution is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of the relevant facts charitable_contributions must be properly substantiated under sec_1 170a- c of the regulations a donor who claims or reports a deduction in an amount more than dollar_figure with respect to a charitable_contribution of property made after date must obtain a qualified_appraisal for the contributed_property sec_1_170a-13 of the regulations requires that the appraisal a not be made earlier than days prior to the date of the contribution b be prepared signed and dated by a qualified_appraiser c include certain information set forth in sec_1 170a- c ii of the regulations and d not involve a prohibited fee sec_1_170a-13 of the regulations provides detailed rules regarding satisfaction of these requirements in addition sec_170 provides that with respect to contributions of dollar_figure or more the deduction is allowable only if the donor obtains a written acknowledgment from the donee organization on or before the date the donor files the return reporting the contribution or on or before the due_date including extensions of the return whichever comes first in 62_tc_684 affd on other grounds 523_f2d_1308 8th cir acq 1978_1_cb_2 the tax_court held that a gift of stock by a shareholder to a charity that was followed the next day by a redemption of the stock by the issuing_corporation should not be recharacterized as a redemption by the donor followed by a gift of the proceeds in revrul_78_197 1978_1_cb_83 the service announced that it will treat the proceeds of a redemption of stock under facts similar to those in palmer as income to the donor only if the donee is legally bound or can be compelled by the corporation to surrender the shares for redemption in palmer the donor had voting control of a corporation and was the controlling trustee of a tax-exempt private_foundation pursuant to a single_plan the taxpayer donated stock of the corporation to the foundation and the foundation also purchased stock from a_trust constructively owned by the taxpayer on the same day when the foundation then owned more than percent of the stock the corporation redeemed the stock held by the foundation the court in palmer respected the form of the transaction as a redemption of stock from the foundation because the foundation was not a sham the transfer of stock was a valid gift and the foundation was not bound to redeem the stock plr-100622-01 in 697_f2d_473 2d cir the court_of_appeals for the second circuit indicated that an expectation and advance understanding between a contributing shareholder and a charity that appreciated stock contributed by the shareholder would be sold by the charity and the proceeds used to purchase the shareholder’s boat was enough to treat the shareholder as selling the stock realizing gain and then transferring the sale proceeds to the charity d federal excise_tax sec_4941 imposes a tax on acts of self-dealing between a disqualified_person and a private_foundation to be paid_by any disqualified_person other than a foundation_manager acting only as such who participates in the act of self-dealing among other things self-dealing means any direct or indirect transfer for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 sec_509 defines a private_foundation as any organization described in sec_501 unless the organization meets certain exceptions set forth in sec_509 sec_4946 defines a disqualified_person under sec_4946 a substantial_contributor to a foundation is a disqualified_person under sec_507 a substantial_contributor means any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than of the total contributions and bequests received by the foundation before the close of the foundation’s taxable_year in addition under sec_4946 an estate with respect to which certain persons described in sec_4941 b c and d including family members of such persons described in sec_4946 hold more than of the beneficial interests is a disqualified_person ruling requests 1-6--federal estate and gift_tax analysis under sec_1 of the funding agreement taxpayer will become obligated to make certain annual payments annual funding commitment to university taxpayer’s obligation to make these annual payments terminates at the earlier of his death or payment of the endowment amount provided in sec_1 after taxpayer’s death assuming taxpayer did not pay the endowment amount during his lifetime the foundation becomes obligated to make the annual funding commitment payment however under sec_1 taxpayer’s and foundation’s obligation to make these annual payments in any year is conditioned on university fulfilling its obligation under sec_2_1 to make annual contributions towards the funding of the research institute for each fiscal_year preceding the fiscal_year in which the payment is made in addition as noted above under sec_1 taxpayer has agreed to plr-100622-01 contribute a lump sum endowment amount to university on or before date however although taxpayer can make this contribution if he so chooses prior to date taxpayer only becomes obligated to make this contribution on date and only if university has fulfilled its obligation to make annual contributions towards the funding of the research institute through date if taxpayer dies prior to paying the endowment amount and before being obligated to do so foundation will be obligated to make the payment under the same terms and conditions under these circumstances as was the case in revrul_79_384 cited above the agreement to make the annual funding commitment payments under sec_1 is conditioned on university’s fulfillment of its obligations under the agreement accordingly taxpayer’s agreement to make the annual funding commitment payments will not constitute a completed_gift for gift_tax purposes until taxpayer becomes legally obligated in any given year to make the payment that is when university fulfills its obligations under the funding agreement in any given year similarly taxpayer’s agreement to contribute the endowment amount under sec_1 at some future time will not constitute a completed_gift until taxpayer becomes legally obligated to make the payment under the agreement that is when university fulfills its obligations under the funding agreement through date or at such time as taxpayer actually makes the payment prior to the time the obligation arises under sec_1 of the funding agreement in the event taxpayer dies prior to paying the endowment amount taxpayer has also agreed that his estate will be obligated to pay any annual funding commitment payment due for the fiscal_year of taxpayer’s death further if taxpayer dies after university has fulfilled its obligation to make annual contributions towards the funding of the research institute through date then taxpayer’s estate is obligated to pay the endowment amount under sec_1 finally taxpayer agrees to provide in his will that if he dies prior to paying the endowment amount and prior to university’s fulfillment of its funding obligations through date his estate will be required to transfer to foundation an amount equal to the endowment amount to enable the foundation to discharge its obligation under sec_1 to continue paying the annual funding commitment under sec_1 and to pay the endowment amount under sec_1 as noted above under sec_1 the obligation of taxpayer’s estate to make any of these payments either to university or foundation is conditioned on university fulfilling its obligations under sec_2_1 of the funding agreement as discussed above taxpayer’s agreement that his estate will make the payments described in sec_1 is also conditioned on university fulfilling its obligations under the funding agreement accordingly taxpayer’s agreement under sec_1 that his estate will make the payments described therein does not constitute a completed_gift for gift_tax purposes taxpayer proposes to amend his will as described above to direct that the executrix pay certain amounts to university representing amounts taxpayer becomes plr-100622-01 obligated to pay during his lifetime that if unpaid at his death are to be paid_by his estate under sec_1 of the agreement under sec_20_2053-5 as discussed above assuming university is described in sec_2055 at the time of taxpayer’s death then amounts paid in satisfaction of these obligations to the extent determinable on the date of death and enforceable against the estate will be deductible under sec_2053 taxpayer also proposes to amend his will to provide for a residuary bequest as described above to foundation or if foundation is not described in sec_170 sec_2055 and sec_2522 at the time of taxpayer’s death to and or to such organizations that are so described as the executrix selects amounts passing pursuant to this residuary bequest will qualify for an estate_tax charitable deduction under sec_2055 with respect to taxpayer’s pledge of corporation stock under sec_1 of the funding agreement taxpayer is not transferring such property to university or the research institute the funding agreement and the pledge agreement specifically provide that university is not acquiring any interest right or claim with respect to such assets except as a general_creditor of taxpayer the initial taxpayer members on the board will be taxpayer taxpayer’s spouse and taxpayer’s daughter although taxpayer will serve on the board funds contributed by taxpayer will be segregated taxpayer is specifically prohibited from any eligibility to vote or otherwise participate or exercise any power with respect to the disposition of principal or income of any funds contributed by taxpayer including the selection of any substitute charity in the unlikely event that the research institute and university fail to be qualified charitable organizations in addition taxpayer cannot participate in any amendment of the bylaws of the research institute that would change the limits on his powers the research institute is a separate supporting_organization of university taxpayer’s contributions are designated to carry out the research institute’s research activities the research institute will not make any grants of taxpayer’s contributions to any outside organizations in the event of any dissolution of the research institute the assets of the research institute will be conveyed to university under such circumstances participation by taxpayer’s spouse and taxpayer’s daughter on the board_of the research institute are primarily with respect to budgetary decision-making within the research institute there is no understanding express or implied between taxpayer and his spouse or his daughter regarding their participation on the board neither taxpayer nor any taxpayer member who is related or subordinate to taxpayer within the meaning of sec_672 has the right to participate in any vote grant of proxies or exercise of similar rights with respect to any shares of corporation received by the research institute from taxpayer subsequent taxpayer members selected by taxpayer cannot be related or subordinate to taxpayer within the meaning of sec_672 ruling_request 7-charitable contribution plr-100622-01 under the plan outlined in the funding agreement taxpayer will make certain annual payments to university for the benefit of the research institute taxpayer may make these payments in the form of cash and or shares of corporation stock or other_property taxpayer’s contributions will be to university for the research institute which is an educational_organization qualified under sec_501 and sec_509 to be eligible to receive contributions deductible under sec_170 a charity must satisfy all of the requirements of sec_170 taxpayer represents that both university and the research institute will at all material times satisfy all of the requirements of sec_170 therefore university and research institute will constitute eligible donees unlike the rules pertaining to gift_tax under the sec_170 rules the making or delivery of a pledge even if legally enforceable before payment under state law is immaterial a charitable_contribution is deductible when payment is made irrespective of the method_of_accounting employed or of the date on which the contribution is pledged sec_1_170a-1 of the income_tax regulations revrul_81_110 1981_1_cb_479 revrul_55_410 1955_1_cb_297 see h_r rep no pincite payment is made when it is delivered to the charity or to an agent of the charity revrul_85_184 1985_2_cb_84 a taxpayer’s charitable_contributions generally will be deductible when paid in this case when taxpayer transfers money or other_property to university for research institute there will be a charitable_contribution at the time of the transfer taxpayer’s funding commitment will be secured_by a non-recourse pledge of securities to university in the event of a default by taxpayer the pledge agreement provides that university shall have the right days after notice from university to taxpayer of an uncured default to transfer to itself the number of pledged shares substantially equal in value to the amount of the defaulted obligation we view university’s right to outright ownership of these shares in a default situation as similar to a contingent gift the contingency of which is satisfied upon the expiration of days after notice of an uncured default on the 31st day after notice of default university will be entitled to transfer the shares to itself and the possibility that the transfer will not become effective is so remote as to be negligible within the meaning of sec_1_170a-1 of the regulations in the event of such a default therefore taxpayer will be entitled to a charitable_contribution_deduction when university is entitled to transfer pledged shares to itself under the funding agreement taxpayer may satisfy his funding commitment with shares of corporation stock or other marketable_securities under sec_170 the amount treated as a charitable_contribution of property shall be reduced by the amount of gain that would not have been long-term_capital_gain if the property had been sold at its fair_market_value determined at the time of the contribution so long as any corporation common_stock and any other marketable_securities with which taxpayer may satisfy the requirements of the funding agreement are capital assets that have plr-100622-01 been held for more than one year the reduction under sec_170 will not apply the reduction rule under sec_170 for contributions of property to private_foundations is not applicable in this case because the research institute is an organization described in sec_509 and is not a private_foundation therefore the amount of taxpayer’s charitable_contribution will be the fair_market_value of the contributed shares to the extent that taxpayer transfers shares of appreciated corporation stock or other marketable_securities held for more than one year to university for the research institute those shares will constitute capital_gain_property within the meaning of sec_170 in that event under sec_170 taxpayer’s charitable_contribution_deduction may not exceed of taxpayer’s contribution_base for the taxable_year unless taxpayer makes the election under sec_170 ruling requests and 9-redemption step transaction in the event that taxpayer satisfies the annual funding commitment with shares of corporation stock university may in its sole discretion tender those shares to taxpayer for purchase taxpayer will not be obligated to purchase the shares unless university tenders them to corporation for redemption within days after the current esop appraisal delivery date and corporation does not redeem them within days after the current esop appraisal delivery date at the then-current appraised share value the option to tender the shares to corporation will be completely within the discretion of university which will be under no obligation to tender any shares of corporation common_stock to either corporation for redemption or to taxpayer for purchase therefore in the event that corporation purchases any contributed shares of its common_stock from university the form of the transaction will be respected taxpayer also asks us to rule that any sale_or_exchange by university of any other appreciated_property that it receives from taxpayer under the funding agreement will not result in gain_or_loss to taxpayer so long as there is no expectation or advance understanding that university will sell any such appreciated_property and so long as such a sale_or_exchange is completely within the discretion of university the form of the transaction will be respected blake v commissioner supra pincite 2d cir ruling_request 10-appraisal of contributed stock under sec_1 of the funding agreement if taxpayer makes a charitable_contribution of corporation shares to university on the same date that a valuation is otherwise required to be prepared for the corporation esop a current esop appraisal will be used as the appraisal for purposes of the substantiation requirements of sec_170 taxpayer represents that the current esop appraisal will satisfy all of the requirements under sec_1_170a-13 of the income_tax regulations based on this representation the current esop appraisal will be a qualified_appraisal within the plr-100622-01 meaning of those regulations if taxpayer makes a charitable_contribution of corporation shares on a date that a current esop appraisal is not available taxpayer and university will jointly select a qualified_appraiser to make a qualified_appraisal of the value of the shares as of the date of the contribution this appraisal must comply with all of the requirements of sec_1_170a-13 of the regulations ruling_request 11-self dealing taxpayer will be a disqualified_person with respect to foundation during his lifetime by virtue of being a substantial_contributor to foundation taxpayer represents that persons described in sec_4941 b c and d of the code including taxpayer’s family members described in sec_4946 will not hold more than of the beneficial_interest in taxpayer’s estate accordingly taxpayer’s estate will not be a disqualified_person with respect to foundation under sec_4946 it is possible however that taxpayer’s estate may become a disqualified_person with respect to foundation by virtue of being a substantial_contributor to foundation no contribution made by foundation under the funding agreement will satisfy an obligation of taxpayer any obligation incurred under the funding agreement by taxpayer during his lifetime and still unpaid at the date of his death will become an obligation of his estate foundation will become obligated to make contributions only for fiscal years during the foundation funding_period and then only after university has fulfilled all of its core support obligations for each such fiscal_year similarly foundation will become obligated to contribute the endowment amount only if taxpayer dies before contributing the endowment amount to university and before becoming obligated to do so and then only after university has fulfilled all of its core support obligations for each fiscal_year through the fiscal_year ending date in addition foundation will not become obligated during taxpayer’s lifetime to make any contributions to university under the funding agreement and will not make any such contributions during taxpayer’s lifetime after taxpayer’s death taxpayer will no longer be a disqualified_person no contribution by foundation will satisfy an obligation of taxpayer’s estate accordingly in the event the estate becomes a disqualified_person no such contribution will constitute an act of self-dealing under sec_4941 with respect to the estate conclusions based on the facts and information received we conclude as follows taxpayer’s agreement under sec_1 of the funding agreement to provide annual funding to university for the research institute does not constitute a completed_gift for federal gift_tax purposes until taxpayer becomes obligated in a given plr-100622-01 year to provide such funding in an ascertainable amount pursuant to a board-approved budget for such year when any such gift is complete the value of such gift qualifies for the federal gift_tax_charitable_deduction under sec_2522 provided university is described in sec_2522 at that time any subsequent payment made by taxpayer in satisfaction of such obligation is not a transfer for federal gift_tax purposes taxpayer’s agreement to pay the endowment amount under sec_1 of the funding agreement will constitute a completed_gift for federal gift_tax purposes on the earlier of i actual payment of the endowment amount to university pursuant to sec_1 and ii the date on which university’s obligations under sec_2_1 for all fiscal years through date have been ascertained and paid in accordance with such section at such time the gift will be deductible for federal gift_tax purposes under sec_2522 any subsequent payment by taxpayer in satisfaction of the promise will not be a transfer for federal gift_tax purposes taxpayer’s agreement under sec_1 of the funding agreement to provide in his will that if taxpayer dies prior to the date on which university’s obligations under sec_2_1 for all fiscal years through date have been ascertained and paid in full in accordance with such section his estate will pay a specified sum to foundation or university will not constitute a completed_gift for federal gift_tax purposes assuming university is described in sec_2055 at the time of taxpayer’s death then amounts paid_by taxpayer’s estate under sec_1 of the funding agreement representing amounts taxpayer becomes obligated to pay during his lifetime that are unpaid at his death will be deductible under sec_2053 and sec_20_2053-5 of the estate_tax regulations to the extent determinable on the date of death and enforceable against the estate amounts passing to foundation or to other organizations described in sec_2055 pursuant to the residuary bequest in taxpayer’s will as proposed will qualify for an estate_tax charitable deduction under sec_2055 taxpayer’s deposit of securities pursuant to the pledge agreement to secure taxpayer’s obligations under the funding agreement is not a transfer of property for federal gift_tax purposes the assets held by university for the research institute will not be includible under sec_2036 or sec_2038 in taxpayer’s gross_estate for federal estate_tax purposes at his death each contribution by taxpayer of cash and or shares of corporation stock or other capital_gain_property held by taxpayer for more than one year to university for the research institute pursuant to the funding agreement will qualify for the federal_income_tax charitable_contribution_deduction in the year of such payment or transfer in plr-100622-01 the full amount of such cash or the full fair_market_value of such stock or other_property to the extent allowed under sec_170 to the extent that in a taxable_year taxpayer transfers shares of appreciated corporation stock or other marketable_securities held for more than one year to university for the research institute taxpayer’s charitable_contribution_deduction may not exceed of taxpayer’s contribution_base for that year unless taxpayer makes the election under sec_170 for purposes of this ruling a transfer of securities to university upon an uncured material default under the pledge agreement will be treated as a transfer of such securities by taxpayer to university under the funding agreement in satisfaction of the defaulted contribution obligation upon the expiration of days after notice of the uncured material default in the event that corporation purchases any shares of its common_stock from university such purchase will be treated as a redemption of such shares from university and will not be treated as a redemption of shares of corporation common_stock from taxpayer or as a distribution from corporation to taxpayer so long as there is no pre-arranged agreement or understanding concerning university’s sale_or_exchange of any appreciated_property contributed to it by taxpayer and so long as such a sale_or_exchange is completely within the discretion of university the form of the transaction will be respected so long as there is no pre-arranged agreement or understanding concerning university’s sale_or_exchange of shares of corporation common_stock or other marketable_securities contributed to university by taxpayer and so long as such a sale_or_exchange is completely within the discretion of university taxpayer will not realize gain_or_loss for federal_income_tax purposes upon his satisfaction of his contribution commitment as set forth in the funding agreement by delivering such shares to university or upon a sale_or_other_disposition of such shares by university under the pledge agreement for purposes of this ruling a transfer of securities to university upon an uncured material default under the pledge agreement will be treated as a transfer upon the expiration of days after notice of the uncured material default of such securities by taxpayer to university under the funding agreement in satisfaction of the defaulted contribution obligation in the event that a current esop appraisal is available with respect to any contribution of corporation shares then provided such current esop appraisal meets all of the requirements under sec_1_170a-13 of the income_tax regulations such current esop appraisal will constitute a qualified_appraisal for purposes of substantiating the charitable_contribution_deduction neither foundation’s contributions of annual funding commitments during the foundation funding_period pursuant to sec_1 of the funding agreement nor foundation’s contribution of the endowment amount pursuant to sec_1 of the funding agreement will constitute an act of self-dealing between foundation and taxpayer or his estate in addition foundation’s entering into the funding agreement will not constitute an act of self-dealing between foundation and taxpayer or his plr-100622-01 estate this ruling does not apply to any contribution made by foundation that foundation is not obligated to make under the funding agreement a copy of this letter_ruling must be attached to any income_tax return to which it is relevant we enclose a copy of the letter_ruling for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely karin g gross senior technician reviewer branch office of associate chief_counsel income_tax accounting cc
